DISSENTING OPINION.
VALLIANT, C. J.
The first question in the case is a vital one, because it is a question of jurisdiction. The appointment of the referee was by agreement of all the parties in interest, at least all in interest SO' far as the record shows. The administration of an estate is an impersonal proceeding, a proceeding in-rem, and' it is not always that the administrator and distributees are the only parties in interest. But this proceeding to refer this cause to a referee for trial, with the stipulation that the probate court should confirm the report and render judgment in conformity thereto was with the express agreement of the parties to this record, including the only one who is now complaining of the action, and therefore if it is a case in which consent can confer jurisdiction, the jurisdiction was conferred. Jurisdiction of a person may he conferred by consent, but if the court has no jurisdiction of the subject agreement cannot confer it. [Davison v. Hough, 165 Mo. 561.] And although the court may have jurisdiction of the parties and jurisdiction of the subject yet its procedings to be valid must be judicial and to be judicial they must be in accordance with the procedure prescribed by law for that tribunal. This is the first case appearing in our reports in which a probate court .has undertaken to appoint a referee and send a cause to him for trial of the issues; if the authority to do so should be sustained it would introduce an entirely new feature in our probate court proceedings. We have in our statutes provisions for the appointment of ref*95erees and the sending of canses to them for trial, their rulings and findings subject to the approval of the court. Without those statutory provisions there is no authority in any of our courts for the appointment of referees and the trial of causes before them. Doubtless our circuit courts which have also the jurisdiction of courts of chancery with their incidental necessary powers, could, if we had no such statutes, appoint commissioners in chancery to perform service of a similar character, but the power to appoint such commissioners was inherent in chancery jurisprudence albne and was not exercised by courts of law. The appointment, of a referee and his authority as we know it in our practice, are of statutory authority and unless those statutory provisions apply to probate courts they have no jurisdiction to make such appointments or such disposition of causes before them. Section 691, Revised Statutes 1899, Mo. Ann. Stat., vol. 1, page 688, is: “An issue of fact in an action for the recovery of money only, or of specific real or personal property, must be tried by a jury, unless a jury trial be waived or a reference ordered as hereinafter provided. ’ ’ The next section is: “Every other issue must be tried by the court, which, however, may take the opinion of a jury upon any specific question of fact involved therein . . . or may refer it, as hereinafter provided. ’ ’ Thus we see that even in reference to a court of general jurisdiction the law imperatively says certain issues must be tried by a jury unless the jury is waived (and sections following prescribe how only a jury may be waived), or unless a reference as thereinafter prescribed is made, and if the jury be waived and a reference as in the statute authorized is not made there is but one' mode of trial authorized, that is, the issue must be tried by the court. Then follow sections 697 and 698 prescribing under what conditions a reference may be ordered: the first is by consent of parties, the second where certain questions arise among which is the statement of a long *96account. Onr St. Louis Court of Appeals has held (Mangels v. Mangels, 6 Mo. App. 481) that a referee cannot he appointed by the circuit court to try a divorce ease even by consent of parties, basing its conclusions chiefly on the language of the statute: ‘‘ The circuit court shall have jurisdiction in all cases of divorce; and all such eases shall he tried by the court.” [General Statutes 1865, 460, sec. 2; now R. S. 1899, sec. 2922, Mo. Ann. Stat., p. 1681.]
The law governing probate courts and directing their course of procedure is a chapter in itself and contains all the judicial power that the court is possessed of, except of course such powers as are necessarily inferred from the powers expressly given and necessary to the full execution of those express powers, and except also such powers as are expressly given in other statutes. Section 1765, Revised Statutes 1899, Mo. Ann. Stat., p. 1240, is: “Probate courts, in the exercise of their jurisdiction, shall he governed by the statutes in relation to administration, to guardians and curators of minors and persons of unsound mind, to apprentices and such laws as may be enacted defining and limiting the practice in said courts.” That is an express declaration of legislative intent to confine such courts in exercising their jurisdiction to statutes relating to the subjects mentioned and statutes prescribing and limiting the practice in those courts. The chapter headed “Administration” contains all the powers except as elsewhere in the statutes expressly conferred that the probate court may exercise; it is a code of laws in itself. Many of the provisions in that chapter prescribed for the exercise of the jurisdiction of the probate courts would he entirely unnecessary if the provisions of the Code of Civil Procedure. applied. But the Code of Civil Procedure does not apply to probate courts, it applies to circuit courts and courts of limi-ted jurisdiction exercising within their limits the same kind of jurisdiction that circuit courts exercise, for *97example, courts of common pleas and the like. Turning hack to the chapter entitled Administration, we read in section 200, “The court shall hear and determine all demands in a summary way,” etc. That is as mandatory as the language above quoted from sections in the Code of Civil Procedure where it is said the issues must be tried by the court. Again in section 223: “In all settlements of executors and administrators, the court shall settle the same,” etc. Following section 220 are sections to the effect that in certain cases trial by jury may be had. But trial by the court and trial by the jury are the only modes of trial prescribed by the statutes relating to probate courts, and section 1765 forbids those courts to try causes in any . other way than the way prescribed for them.
It is contended that probate courts exercise equity jurisdiction. That is not correct, when stated in that way. Probate courts have neither common law nor equity jurisdiction, yet in the deciding of a question within its peculiar province it often becomes necessary to apply the principles of common law or equity or both, and those courts do so; that power is necessary, they could not correctly decide such questions unless they had the right to apply those principles, but that is.very different from exercising either common law or equity jurisdiction.
We have been furnished with very able briefs on both sides of this question, but the only express authority for the proposition that a probate court can refer a cause to a referee for trial is Rice’s American Probate Law, page 265, based on a New York decision; but in New York they have, or at that time had, a statute expressly conferring such authority on the Surrogate. [N. Y. Code of Civil Procedure, Banks & Bros. (1888), sec. 2516.] Therefore that is no authority for the respondent’s contention in this case.
Consent of parties cannot authorize a court to *98render a judgment or make an order which, it has no jurisdiction to render or make. Nor can consent authorize a court of limited jurisdiction to proceed in any other manner than that prescribed by law, if there is a manner prescribed by law.
The judgment in this case might be reversed on other grounds than the one above discussed, because this particular agreement of reference has some very peculiar features, among which are the mingling of the two estates in one, the provision that the referee should not only try the causes but that his report should be adopted by the probate court and its judgment should be in submission to the referee’s finding and recommendation, and that whilst an appeal might be allowed yet the cause in the circuit court should not be tried de novo, as the law expressly requires, but only on the transcript of the proceedings sent up by the probate court, but I prefer to rest my conclusion on the more important proposition that a probate court has no jurisdiction to appoint a referee and authorize him to try the issues in a case properly before the court for trial and determination, and that consent of parties cannot confer such jurisdiction.
Fox, J., agrees with me in this opinion.